279 F.2d 292
Joseph YANKOVICH, Appellant,v.William H. BANNAN, Warden, State Prison of Southern Michigan, et al., Appellees.
No. 14148.
United States Court of Appeals Sixth Circuit.
June 6, 1960.

Joan Schneider (Appointed by the court), Cincinnati, Ohio, for appellant.
Paul L. Adams, Atty. Gen., Daniel J. O'Hara, Perry A. Maynard, Asst. Atty. Gen., Samuel J. Torina, Sol. Gen., Lansing, Mich., for appellee.
Before MARTIN, WEICK and O'SULLIVAN, Circuit Judges.
PER CURIAM.


1
This appeal from the denial by the United States District Court of a writ of habeas corpus has been duly heard and considered on the oral arguments and briefs of attorneys and on the record in the case;


2
From all of which it appears that appellant has been deprived of no federal constitutional right. It is disclosed that, under advice of counsel, he entered a plea of guilty in the Recorder's Court of Detroit, Michigan, to two separate charges of murder in the second degree, the sentence imposed on each charge being life imprisonment. Had he been convicted for murder in the first degree, for the killing of his wife and step-son, or either of them, he would not have been eligible for parole from a life sentence; while, on his plea to second degree murder, he could have been paroled after ten years' service. Thus, by entering the plea which he did, he probably escaped many years' imprisonment.


3
We are in accord with the well-reasoned opinion of United States District Judge FREEMAN in denying the writ.


4
Accordingly, the order of the district court is affirmed.